         Case 1:19-cv-09076-ER-JLC Document 8 Filed 12/11/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 EQUAL EMPLOYMENT OPPORTUNITY                      Civil Action No. 1:19-cv-09076
 COMMISSION,

                               Plaintiff,

                  v.

 PEDIATRICS 2000,
                             Defendants.




                            ANSWER AND SEPARATE DEFENSES


       Defendant Pediatrics 2000, having offices at 3332 Broadway, New York, New York

10031, by way of answer to the Complaint of plaintiff Equal Employment Opportunity

Commission (“plaintiff” or the “Commission”), deposes and says as follows:

                                      NATURE OF THE ACTION

       With respect to the allegations contained in the Introductory Paragraph of the Complaint,

defendant states that: (a) the Complaint speaks for itself, but denies any inference of wrongdoing

or liability; (b) the party at issue was deliberately devoid of any religious trappings, specifically to

accommodate the employee in question; (c) defendant made legitimate, good-faith efforts to

remove all religious trappings from the party and that it was a tasteful and secular event; (d) it has

always accommodated its employees’ religious practices and beliefs, including those of Shakinah

Baez; (e) the electronic communications quoted in the Complaint speak for themselves and must

be viewed against the totality of the circumstances, which permit no inference of religious

discrimination.
        Case 1:19-cv-09076-ER-JLC Document 8 Filed 12/11/19 Page 2 of 6



                                    JURISDICTION AND VENUE

       1.      Because the allegations contained in Paragraph 1 speak for themselves and assert a

conclusion of law, defendant makes no response thereto, except to deny any inference of liability

or other wrongdoing.

       2.      Except to state that its employment relationship with Ms. Baez was based in New

York City, defendant denies the allegations contained in Paragraph 2.

                                           THE PARTIES

       3.      Because the allegations contained in Paragraph 3 speak for themselves and assert a

conclusion of law, defendant makes no response thereto, except to deny any inference of liability.

       4.      Defendant admits the allegations contained in Paragraph 4.

       5.      Because the allegations contained in Paragraph 5 speak for themselves and assert a

conclusion of law, defendant makes no response thereto, except to deny any inference of liability

       6.      Upon information and belief, defendant admits that Ms. Baez filed the Charge in

question, but states that the Charge speaks for itself and denies any inference of liability.

       7.      Except to state that the Letter of Determination speaks for itself (and will not be

relevant or admissible in this action), defendant denies the allegations those contained in Paragraph

7 which allege that it violated Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§

2000e to -2000e(16).

       8.       Except to state that the Letter of Determination speaks for itself, defendant states

that the Equal Employment Opportunity Commission (the “Commission”) negotiated in bad faith,

made no significant conciliation efforts, and rushed this matter to suit, all in violation of its

statutory obligations.




                                                  2
        Case 1:19-cv-09076-ER-JLC Document 8 Filed 12/11/19 Page 3 of 6



       9.       Except to admit that the Commission failed to achieve a resolution of the issues

presented, defendant denies the allegations contained in Paragraph 9.

       10.      Except to state that the Notice of Failure of Conciliation speaks for itself and was

issued in bad faith, defendant denies the allegations contained in Paragraph 10.

       11.      Defendant denies the allegations contained in Paragraph 11.

                                      STATEMENT OF CLAIMS

       12.      Except to state that defendant hired Ms. Baez in 2012 and that she was merely

assigned new duties and given a different job title, defendant admits the allegations contained in

Paragraph 12.

       13.      Except to add that it hired Ms. Baez knowing that she professed to be a Jehovah’s

Witness, defendant admits the allegations contained in Paragraph 13.

       14.      With respect to the allegations contained in Paragraph 14, defendant states that: (a)

it reasonably and justifiably found that Ms. Baez’s performance was unacceptable in numerous

respects; (b) it placed her on probation for legitimate and substantial reasons; (c) it excused her

from working on Wednesdays, as a good-faith accommodation of her religious practices (and

granted her additional leave as well); (d) despite allowing her to take Wednesdays off (with pay),

no rule, reported case, or statute required defendant to accommodate her in this manner, but

defendant did so nonetheless; (f) she had said she would attend the party in question, which was

secular in all respects; (g) to accommodate her religious views, defendant made certain that the

party was devoid of all religious trappings and holiday themes, and that it was strictly a secular

event; (h) she never expressly stated that attending the party would conflict with her religious

views; (i) Dr. Juan Tapia-Mendoza made the statements in question after discharging plaintiff, but

notes that the message in question was unartfully worded and did not reflect his true intentions, as



                                                  3
        Case 1:19-cv-09076-ER-JLC Document 8 Filed 12/11/19 Page 4 of 6



evidenced by the fact that he hired Ms. Baez despite knowing that she was a Jehovah’s Witness,

that he had allowed her to take paid leave for religious purposes for an extended interval, and that

his medical practice employs numerous employees of diverse religious backgrounds, including at

least one additional Jehovah’s Witness, who remains employed by defendant; (j) it denies any

allegation of religious discrimination, whether in the case of Ms. Baez or that of any other

employee; (k) Ms. Baez manifested bias against Dr. Tapia-Mendoza because he was not a

Jehovah’s Witness, which led to personal friction between them for that reason; (l) it denies that

Ms. Baez performed her duties satisfactorily; and (m) the November 30, 2018 evaluation was an

inaccurate, unauthorized, and postdated document that was prepared by a lower-level supervisor,

without defendant’s knowledge or consent.

       15.     Defendant denies the material allegations contained in Paragraph 15.

       16.     Defendant denies the material allegations contained in Paragraph 16.

       17.     Defendant denies the material allegations contained in Paragraph 17.

       18.     Defendant denies the material allegations contained in Paragraph 18.

                                      SEPARATE DEFENSES

                                   FIRST SEPARATE DEFENSE

       The Complaint fails to state a cause of action for which relief can be granted.

                                  SECOND SEPARATE DEFENSE

       Shekinah Baez has failed to avoid or mitigate her alleged damages.

                                   THIRD SEPARATE DEFENSE

       Plaintiff lacks clean hands and must therefore be denied any remedy in this matter.




                                                 4
        Case 1:19-cv-09076-ER-JLC Document 8 Filed 12/11/19 Page 5 of 6



                                  FOURTH SEPARATE DEFENSE

       Any further accommodation sought by plaintiff in these circumstances would have put

defendant to undue hardship.

                                    FIFTH SEPARATE DEFENSE

       Pediatrics 2000 discharged plaintiff for legitimate, non-retaliatory reasons.

                                    SIXTH SEPARATE DEFENSE

       Pediatrics 2000 has always made legitimate, good-faith efforts to accommodate the

religious beliefs and practices of its employees, including but not limited to those of Ms. Baez.

                                  SEVENTH SEPARATE DEFENSE

       Some or substantially all of the relief demanded in the Complaint is barred by operation of

the doctrine of after-acquired evidence.

                                   EIGHTH SEPARATE DEFENSE

       Plaintiff’s right to damages under Title VII would be subject to the statutory damage caps

found at 42 U.S.C. § 1981a.

                                   NINTH SEPARATE DEFENSE

       Plaintiff may not recover punitive damages under Title VII because Kessler made

reasonable, good-faith attempts to comply with its legal obligations at all times relevant hereto and

did not violate the rights of Ms. Baez or any of its other employees.

                                   TENTH SEPARATE DEFENSE

       Plaintiff reserves the right to supplement its defenses as discovery or further investigation

may warrant.




                                                 5
        Case 1:19-cv-09076-ER-JLC Document 8 Filed 12/11/19 Page 6 of 6



       WHEREFORE, defendant Pediatrics 2000 respectfully demands judgment dismissing the

Complaint and awarding it reasonable attorneys’ fees, costs of suit, and such other relief as the

Court may deem just and equitable.

                                            Respectfully submitted,

                                            GORDON REES SCULLY MANSUKHANI LLP
                                            Attorneys for Defendant Pediatrics 2000.


                                         By: s/Douglas E. Motzenbecker
                                            Douglas E. Motzenbecker
                                            dmotzenbecker@grsm.com
                                            One Battery Park Plaza - 28th Floor
                                            New York, New York 10004
                                            1-212-269-5500
                                            1-973-549-2514 (direct)
                                            1-973-377-1911 (facsimile)

DATED: December 11, 2019




                                               6
